NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0447n.06
                             Filed: July 30, 2008

                                            No. 07-6146

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


TRACY MCDONALD,                                   )
                                                  )
       Plaintiff-Appellant,                       )
                                                  )
v.                                                )    ON APPEAL FROM THE UNITED
                                                  )    STATES DISTRICT COURT FOR THE
JOHN POTTER, Postmaster General,                  )    EASTERN DISTRICT OF TENNESSEE
                                                  )
       Defendant-Appellee.                        )



       Before: COOK and GRIFFIN, Circuit Judges, and MARBLEY, District Judge.*


       COOK, Circuit Judge. Plaintiff Tracy McDonald appeals the district court’s grant of

summary judgment for her employer, defendant John Potter, Postmaster General of the United States

Postal Service (the “Postal Service”) on her Rehabilitation Act claims. McDonald alleges that the

Postal Service failed to reasonably accommodate her two alleged disabilities: (1) migraines induced

by a sensitivity to fragrances (i.e. fragrances worn by her coworkers, cleaning chemicals); and (2)

a back condition. She further alleges that the Postal Service discriminated and retaliated against her

due to these disabilities. The Postal Service filed a motion for summary judgment, and the district




       *
         Judge Algenon L. Marbley, United States District Judge for the Southern District of Ohio,
sitting by designation.
No. 07-6146
McDonald v. Potter


court granted the motion and dismissed with prejudice all of McDonald’s claims. Review of the

briefs and record counsels us to agree with the district court. Because a separate opinion would only

duplicate the district court’s thorough analysis, we AFFIRM the court’s judgment, adopting its

reasoning.




                                                -2-